Citation Nr: 9933935	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased extraschedular evaluation for 
residuals of an interosseus ganglion of the left lunate 
(surgically repaired bone graft) with x-ray evidence of small 
bone lucency, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

3.  Whether a timely notice of disagreement with the October 
1994 and June 1996 rating actions which ended the temporary 
total evaluations on July 1, 1994 and April 1, 1996 has been 
filed.  

4.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.40 beyond June 1, 1997.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975 and from April 1984 to July 1991.

This appeal arises from an April 1994 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), wherein the RO had assigned a 10 
percent disability evaluation for a left wrist condition.  
The veteran testified at a personal hearing in August 1994.  
In October 1994, the veteran's rating was increased to 20 
percent, pursuant to the hearing officer's evaluation of the 
claim, with a temporary 100 evaluation assigned under 
38 C.F.R. § 4.30 from April to July 1994.  In March 1996, 
subsequent to a VA hospitalization, the veteran was 
reevaluated and the 20 percent disability evaluation was 
confirmed, with a temporary 100 percent evaluation assigned 
under 38 C.F.R. § 4.30 from December 1995 to March 1996.  In 
June 1996, following the submission of additional evidence, 
the veteran was reevaluated and the 20 percent disability 
evaluation was again continued, with the period of temporary 
100 percent evaluation modified to extend from December 1995 
to April 1, 1996.  

On January 31, 1997, the Board of Veterans' Appeals (Board) 
issued a decision which denied entitlement to a schedular 
evaluation in excess of 20 percent for the service-connected 
left wrist disability.  However, this issue was then remanded 
to the RO for consideration of entitlement to an increased 
evaluation on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  A rating action was issued in August 1997, 
which promulgated the Board's denial of a schedular 
evaluation in excess of 20 percent and which deferred a 
decision on the claim for an increase on an extraschedular 
basis.  That same month, the case was referred to the 
Director, Compensation and Pension Service for consideration 
of the veteran's claim on extraschedular basis.  In February 
1998, the Director found that the veteran's condition 
warranted the assignment of a 40 percent disability 
evaluation, effective July 1, 1994.  In March 1998, the RO 
issued a rating action which implemented the Director's 
decision.  

In July 1998, a rating action was issued which confirmed the 
40 percent disability evaluation currently assigned to the 
service-connected left wrist condition.  This decision also 
denied entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  An August 1999 rating decision again continued 
the 40 percent disability evaluation.

There are additional issues which will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran's left wrist condition is manifested by a 
surgically fused wrist joint which is without dorsiflexion, 
palmar flexion or radial deviation, but which displays 15 
degrees of ulnar deviation and full supination and pronation; 
painful movement; and adequate grip strength.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the service-connected left wrist condition have not been 
met.  38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1999).

2.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  The Board notes that after the appeal 
was remanded in January 1997, the representative, citing VA's 
duty to conduct an adequate examination, repeatedly requested 
that the veteran be afforded additional VA examinations.  The 
last examination was conducted in July 1999 and the Board 
finds that it is adequate.  Therefore, no further development 
is required in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).


I.  Entitlement to an evaluation in 
excess of 40 percent for a left wrist 
condition on an extraschedular basis


Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

In exceptional cases where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved provided the case presents an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).

In the instant case, the request for an increased evaluation 
was referred to the Director, Compensation and Pension 
Service in August 1997 for consideration of entitlement to an 
increased evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  In 
February 1998, it was determined by the Director that a 40 
percent evaluation, effective July 1, 1994, was warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

The evidence of record indicated that the veteran underwent 
four surgical procedures to repair his left wrist subsequent 
to his discharge in July 1991.  The last surgery, performed 
in February 1997, consisted of a left wrist fusion.

The veteran was examined by VA in April 1997.  He stated that 
since the last surgical procedure his pain had become 
tolerable.  He was still casted at the time of this 
examination and he commented that, once the cast is removed, 
he will only be able to make a fist; otherwise, he will not 
be able to use the wrist.  The objective examination noted 
that the examiner was unable to see any swelling or deformity 
because of the cast.  He was able to make a fist with his 
fingers, although there was pain in the wrist.  An x-ray 
revealed he was postoperative fusion.  The diagnosis was left 
wrist fusion after removal of the left lunate bone dating 
from 1986.

VA re-examined the veteran in April 1998.  He indicated that 
over the past year he had experienced progressive weakness 
secondary to the fusion.  He complained of constant pain, 
weakness and stiffness.  He denied swelling, heat or redness.  
The objective examination noted that the left upper extremity 
was minimally smaller than the right.  There was a small 
amount of atrophy in the major muscle groups of the left 
forearm and wrist.  There was a 13 cm well healed scar over 
the posterior aspect of the left wrist, which was without 
severe disfigurement.  His wrist was noted to be fused.  
There was no palmar flexion, dorsiflexion or radial 
deviation.  Ulnar deviation was to 15 degrees and supination 
and pronation were normal.  His left upper extremity was 
neurovascularly intact.  The diagnosis was status post fusion 
of the left wrist.

A July 1999 VA examination contained the veteran's complaints 
of increased pain over the past year.  He indicated that his 
wrist would hurt with the slightest use, although he denied 
the presence of flare-ups.  There was a 10 inch scar over the 
back of the wrist.  The joint was completely fused and 
displayed no active or passive range of motion.  Moving the 
joint was painful. His fingers were not affected and his grip 
was adequate.  An x-ray showed a fusion of the carpal bones 
to the radius.  The impression was total fusion of the left 
wrist secondary to operation and fusion.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 40 percent for the service-
connected left wrist condition on an extraschedular basis is 
not warranted.  It is noted that the veteran's wrist has been 
completely fused and that he does experience pain and a lack 
of motion as a consequence.  However, there is no indication 
that he has undergone any additional surgeries or been 
hospitalized for his service-connected left wrist since 
February 1997.  Significantly, he is still self-employed as a 
rancher.  Under the circumstances, the Board finds that 
entitlement to an evaluation in excess of the 40 percent 
currently assigned is not justified on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) (1999).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 40 percent pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999).


II.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

The veteran is currently service-connected for the following:  
interosseus ganglion, left lunate, surgically repaired 
utilizing bone graft, with x-ray evidence of small bone 
lucency, assigned a 40 disability evaluation; the residuals 
of a right fifth finger fracture, assigned a 0 percent 
disability evaluation; and a bilateral hearing loss 
disability, assigned a 0 percent disability evaluation.  His 
combined disability evaluation is 40 percent.  The record 
also indicates that he is working as a self-employed rancher.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1999).  He does have at least one disability 
ratable as 40 percent disabling; however, his combined 
disability evaluation is not 70 percent or more.  Therefore, 
he does not meet the level of disability evaluation required 
for consideration of entitlement to a total rating pursuant 
to 38 C.F.R. § 4.16(a).  Moreover, the Board agrees with the 
RO that this issue need not be referred to the Director, 
Compensation and Pension Services for consideration of 
entitlement to a total rating on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b) (1999).  The record indicates 
that the veteran is self-employed as a rancher.  Clearly, he 
has not been rendered unemployable by his condition.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.


ORDER

An evaluation in excess of 40 percent for the service-
connected left wrist disability is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

In the instant case, a rating action was issued in October 
1994, which awarded the veteran a temporary total rating, 
effective April 20 to June 31, 1994 (the 20 percent 
disability was restored, effective July 1, 1994).  In March 
1996, a rating action was issued which granted a temporary 
total rating, effective December 1, 1995 to February 28, 1996 
(the 20 percent evaluation was restored, effective March 1, 
1996).  In June 1996, a rating action extended the temporary 
total rating from December 1, 1995 to March 31, 1996 (the 20 
percent was restored effective April 1, 1996).

In March 1998, the RO issued a decision which implemented the 
Director, Compensation and Pension Service's award of an 
extraschedular 40 percent disability evaluation to the 
service-connected left wrist.  This award included the 
periods of entitlement to temporary total benefits noted 
above.  This rating action also awarded a temporary total 
rating, effective February 21 to May 31, 1997 (the 40 percent 
evaluation was restored effective June 1, 1997).

In May 1998, the veteran's representative submitted a 
statement which challenged the dates of termination of the 
temporary total ratings, referring to this action as a 
"reduction in benefits."  After a careful consideration of 
the record, the Board has determined that the RO should 
consider whether this statement is a timely notice of 
disagreement as to a claim for entitlement to benefits 
pursuant to 38 C.F.R. § 4.30 beyond July 1, 1994 and April 1, 
1996.  The Board does find that the May 1998 statement is a 
timely notice of disagreement as to the claim for entitlement 
to benefits pursuant to 38 C.F.R. § 4.30 beyond June 1, 1997.  
Thus, the RO should afford the veteran and his representative 
a statement of the case on this issue.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should adjudicate the issue of 
whether the veteran's representative's 
May 1998 statement is a timely notice of 
disagreement with the October 1994 and 
June 1996 rating actions which ended the 
temporary total evaluations on July 1, 
1994 and April 1, 1996.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate statement of the 
case, as well as an opportunity to 
respond.

2.  The RO should provide the veteran and 
his representative with an appropriate 
statement of the case addressing the 
claim of entitlement to benefits pursuant 
to 38 C.F.R. § 4.30 beyond June 1, 1997.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  Thereafter, the 
appeal should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals






